Order, Supreme Court, New York County (Harold Baer, J.), entered November 2, 1990, which, inter alia, denied defendants’ motion for judgment notwithstanding the verdict, unanimously affirmed, with costs.
The erroneous submission to the jury of a digest of exhibits prepared by plaintiff, which had not been introduced into evidence, was not prejudicial, the court having issued a curative instruction that the digest was not to be given any consideration. Since the digest was an essentially "neutral” compilation that simply listed various documents, it is hard to conceive of any prejudice that would not have been rectified by the curative instruction.
We have considered the remaining arguments, including those raised as to the verdict sheet, and as to the relevance of the amount of counsel fees expended by defendants, and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin and Rubin, JJ.